Citation Nr: 0639353	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether or not the appellant's spouse meets the criteria of 
"veteran" for the purposes of entitlement to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant is seeking VA benefits as a widow of an individual 
who died in March 1983.  The appellant testified at a 
personal hearing at the RO in January 2004. The Board 
previously denied the appellant's claim in March 2005, and 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The appellant's representative 
before the Court and the VA Office of General Counsel filed a 
Joint Motion for Remand which was granted in a June 2006 
Order by the Court.  

Although the appellant was represented by an attorney at law 
before the Court, the claims file does not include any 
documentation that the attorney, or any other individual or 
organization, has been appointed by the appellant to 
represent her before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2005 Board decision denied the appellant's claim by 
finding that the appellant's spouse was not a "veteran" for 
purposes of entitlement to VA benefits.  In the Joint Motion 
for Remand, which was granted in June 2006, the parties 
agreed that the appellant had not received sufficient notice 
concerning establishing eligibility for VA benefits.  
Specifically, the Joint Motion indicated that VA failed to 
advise the appellant of the types of documents necessary to 
verify status as a "veteran."  The letter sent to the 
appellant in May 2003 only notified the appellant of the 
evidence necessary to substantiate a claim for service 
connection for cause of death.  Thus, in compliance with the 
Joint Motion for Remand, the RO should send additional notice 
notifying the appellant of all the applicable rules and 
regulations for establishing eligibility to VA benefits to 
ensure full compliance with the Veterans Claims Assistance 
Act of 2000 notice requirements.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); see also, Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002); Pelegrini v. Principi 
18 Vet.App. 112 (2004).  Further, the appellant should be 
provided information as to the types of evidence which may be 
used to show qualifying service, and should be notified of 
the reasons why the evidence she has submitted is or is not 
adequate for purposes of showing qualifying service.    

Further, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate her underlying claim of 
entitlement to service connection for cause of death, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date.  
Thus, the additional notice sent to the appellant should also 
comply with Dingess/Hartman.  

Moreover, the Joint Motion for Remand noted that even though 
the appellant raised the issue in several statements, the RO 
never addressed the possibility of the appellant's husband's 
records being destroyed in the 1973 fire at the National 
Personnel Records Center or offered assistance in obtaining 
any such records.  Further, the Joint Motion for Remand also 
found that VA did not sufficiently discuss all the evidence 
submitted by the appellant and how the applicable regulations 
applied to this evidence.  Under the circumstances, the Board 
believes that additional development is appropriate to ensure 
an accurate record upon which to base appellate review in 
keeping with the Joint Motion for Remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter to 
specifically include notice of the 
evidence necessary to establish 
eligibility to VA benefits.  The 
appellant should be provided information 
as to what may be evidence of qualifying 
service pursuant to 38 C.F.R. § 3.203 
(2006).  The appellant should also be 
advised to submit any pertinent evidence 
in her possession.  Further, the VCAA 
notice should also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the underlying claim 
on appeal of entitlement to service 
connection for cause of death, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).  

2.  A request should be made to the 
National Personnel Records Center (NPRC) 
for all service medical records 
associated with the appellant's deceased 
husband. 

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  The supplemental 
statement of the case should specifically 
address all the evidence submitted by the 
appellant and how the applicable 
regulations apply to this evidence.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



